USCA11 Case: 20-14639     Date Filed: 05/03/2022    Page: 1 of 22




                                                   [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14639
                   ____________________

REINIER FUENTES,
                                              Plaintiff-Appellant,
versus
CLASSICA CRUISE OPERATOR LTD, INC.,
a Foreign Profit Corporation,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:19-cv-60883-KMW
                   ____________________
USCA11 Case: 20-14639          Date Filed: 05/03/2022        Page: 2 of 22




2                        Opinion of the Court                    20-14639


Before JORDAN, JILL PRYOR, and MARCUS, Circuit Judges.
JORDAN, Circuit Judge:
       Under maritime law, a ship owner in “navigable waters
owes to all who are on board for purposes not inimical to [its] le-
gitimate interests the duty of exercising reasonable care under the
circumstances of each case.” Kermarec v. Compagnie Generale
de Transatlantique, 358 U.S. 625, 632 (1959). In this case, which
arises in a summary judgment posture, a cruise ship passenger
and one of his friends assaulted another passenger, Reinier
Fuentes, during disembarkation. Our main task, applying Ker-
marec and its progeny, is to determine what duty the cruise line,
Classica Cruise Operator Ltd., owed to Mr. Fuentes under mari-
time law. See The Admiral Peoples, 295 U.S. 649, 654 (1935) (in-
jury suffered by a passenger when falling from the gangplank dur-
ing disembarkation “presented a case within the jurisdiction of
admiralty”); Minott v. M/Y BRUNELLO, 891 F.3d 1277, 1283
(11th Cir. 2018) (“An injury caused by a vessel in navigable waters
is a maritime tort.”). 1
                                     I
      As this appeal arises from the district court’s grant of sum-
mary judgment in favor of Classica, our review is de novo, and

1 We also address a second issue—whether the district court erred by deny-
ing Mr. Fuentes’ motion for sanctions based on Classica’s alleged failure to
prepare its designee for his Rule 30(b)(6) deposition.
USCA11 Case: 20-14639       Date Filed: 05/03/2022     Page: 3 of 22




20-14639               Opinion of the Court                        3

we view the facts and inferences in Mr. Fuentes’ favor. See Tay-
lor v. Rojas, 141 S. Ct. 52, 53 n.1 (2020); Tolan v. Cotton, 572 U.S.
650, 657 (2014); Jenkins v. Nell, 26 F.4th 1243, 1249 (11th Cir.
2022). Viewed in that light, here is what the record shows.
       Mr. Fuentes and his wife were passengers on a two-night
cruise aboard the Grand Classica, a ship operated by Classica. On
the evening of May 12, 2018, they were playing foosball on the
ship when they were interrupted by Clynt Hadley, another pas-
senger. According to Mr. Fuentes, Mr. Hadley intentionally
bumped into the foosball table and made a comment directed at
his wife. Mr. Fuentes did not respond to Mr. Hadley’s comment
and did not report the encounter to any of Classica’s employees.
       The next morning, after the Grand Classica docked, Cus-
toms and Border Protection stopped the disembarkation process,
causing the lobby on Deck 5 to become crowded. At the time,
Mr. Fuentes estimates there were approximately 20 passengers—
including himself and his wife—cueing up in the immigration line
waiting to disembark.
       Mr. Fuentes noticed Mr. Hadley attempting to cut in front
of them. He told Mr. Hadley that he should go to the back of the
line and not attempt to “skip” in front of the other passengers. A
verbal altercation between Mr. Fuentes and Mr. Hadley then en-
sued.
      Sayyed Azzad Alam, a Grand Classica security officer, was
standing nearby when the verbal exchange began and radioed the
USCA11 Case: 20-14639        Date Filed: 05/03/2022      Page: 4 of 22




4                       Opinion of the Court                 20-14639

chief of security for help. Mr. Azzad Alam then approached Mr.
Fuentes and Mr. Hadley—who were about four to five feet
apart—stepped between them and asked that they “calm down.”
D.E. 48-1 at 112, 116. After Mr. Azzad Alam spoke to Mr. Hadley,
he then turned to speak to Mr. Fuentes. At that point, Mr. Had-
ley “blindsided” Mr. Fuentes by punching him in the face and
charging at him. Id. at 117; see id. at 110, 113. Mr. Fuentes tried
to grab Mr. Hadley in a headlock, but Mr. Hadley and one of his
friends knocked Mr. Fuentes to the ground, injuring his right el-
bow in the process. See id. at 114, 117-18, 121. The takedown,
according to Mr. Fuentes, was a “spur of the moment type of
thing.” Id. at 121.
       Customs personnel responded to the scene, and then two
of the ship’s security officers, including the chief of security, ar-
rived. See id. at 126-28. Police were called, and Mr. Fuentes re-
ceived first aid. He later underwent surgery and was hospitalized
for several days.
       In his complaint, Mr. Fuentes alleged that Classica was neg-
ligent, and responsible for his injuries, because it failed to (a) rea-
sonably and properly train security personnel; (b) have adequate
security measures, including adequate security presence and sur-
veillance cameras; (c) warn him of the danger of being physically
assaulted while onboard the vessel; (d) promulgate and enforce
policies and procedures designed to prevent passengers from
physically assaulting other passengers; and (e) exercise reasonable
care under the circumstances. The district court granted sum-
USCA11 Case: 20-14639       Date Filed: 05/03/2022     Page: 5 of 22




20-14639               Opinion of the Court                        5

mary judgment in favor of Classica, ruling that there was no evi-
dence suggesting that Classica had actual or constructive notice of
the risk of harm to someone like Mr. Fuentes.
                                 II
       As noted, federal maritime law governs this action because
Mr. Fuentes was injured while waiting to disembark the Grand
Classica. See The Admiral Peoples, 295 U.S. at 654; Minott, 891
F.3d at 1283. We therefore dismiss Mr. Fuentes’ contention, see
Appellant’s Br. at 25 n.8, that we are required to apply state law
given the diversity of the parties. See Pope & Talbot v. Hawn,
346 U.S. 406, 410–11 (1953) (rejecting the contention that a mari-
time tort is controlled by state law when the parties are diverse).
        When “analyzing a maritime tort case, we rely on general
principles of negligence law.” Chaparro v. Carnival Corp., 693
F.3d 1333, 1336 (11th Cir. 2012) (internal quotation marks omit-
ted). To prevail on his negligence claims, Mr. Fuentes had to es-
tablish that (1) Classica had a duty to protect him from a particu-
lar injury; (2) Classica breached that duty; (3) the breach actually
and proximately caused his injury; and (4) he suffered actual
harm. See Carroll v. Carnival Corp., 955 F.3d 1260, 1264 (11th
Cir. 2020). This appeal concerns the duty element, which pre-
sents a question of law. See Coumou v. United States, 107 F.3d
290, 295 (5th Cir. 1997), opinion withdrawn and superseded in
part on reh’g, 114 F.3d 64 (5th Cir. 1997); Sutton v. Earles, 26 F.3d
903, 912 n.8 (9th Cir. 1994); Matter of Flowers, 526 F.2d 242, 244
(8th Cir. 1975).
USCA11 Case: 20-14639       Date Filed: 05/03/2022     Page: 6 of 22




6                      Opinion of the Court                20-14639

                                 A
       A cruise line like Classica owes its passengers “a ‘duty of
reasonable care’ under the circumstances.” Sorrels v. NCL (Ba-
hamas) Ltd., 796 F.3d 1275, 1279 (11th Cir. 2015). Generally
speaking, a duty of care exists under maritime law “when injury is
foreseeable or when contractual or other relations of the parties
impose it. In determining the existence of [a] duty a court must
examine and weigh the probability of an accident, the potential
extent of the injury, and the cost of adequate precautions.” 1
Thomas Schoenbaum, Admiralty and Maritime Law § 5:4 (6th ed.
& 2021 update) (footnotes omitted).
       Our cases reflect the same understanding. For example,
we have held that “[l]iability [under maritime law] for a failure to
warn . . . arises from foreseeability, or the knowledge that particu-
lar conduct will create danger.” Daigle v. Point Landing, Inc., 616
F.2d 825, 827 (5th Cir. 1980). See also 1 Robert Force & Martin J.
Norris, The Law of Maritime Personal Injuries § 8:8 (5th ed. &
Dec. 2021 update) (“The duty of care includes the duty to antici-
pate danger that is reasonably foreseeable.”); Restatement (Third)
of Torts: Liab. for Physical & Emotional Harm § 7(a) (Am. L. Inst.
2010) (“An actor ordinarily has a duty to exercise reasonable care
when the actor’s conduct creates a risk of physical harm.”).
       “In this circuit, the maritime standard of reasonable care
usually requires that the cruise [line] have actual or constructive
knowledge of the risk-creating condition.” Sorrels, 796 F.3d at
1286. Classica’s duty and potential liability therefore “‘hinge[ ] on
USCA11 Case: 20-14639            Date Filed: 05/03/2022        Page: 7 of 22




20-14639                  Opinion of the Court                               7

whether it knew or should have known’ of the dangerous condi-
tion.” Carroll, 955 F.3d at 1264 (quoting Keefe v. Bahama Cruise
Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989). Mr. Fuentes rec-
ognizes this, as he acknowledges that “this is a case about notice.”
Appellant’s Br. at 2. 2
       This case involves an attack on one passenger by other pas-
sengers. In the context of passenger-on-passenger violence, a
cruise line has a duty to warn and/or protect when it or its em-
ployees reasonably apprehend the danger such that the attack was
foreseeable. See, e.g., Colavito v. Gonzales, 1981 WL 164457, at
*4 (S.D. Tex. Feb. 25, 1981) (cited with approval in 1 Schoen-
baum, Admiralty and Maritime Law, at § 5:11); Doe v. NCL (Ba-
hamas) Ltd., 2012 WL 5512314, at *4 (S.D. Fla. Nov. 14, 2012); 1
Force & Norris, The Law of Maritime Personal Injuries, at § 9:16
(citing cases). See also H.S. ex rel. R.S. v. Carnival Corp., 727 F.
App’x 1003, 1006 (11th Cir. 2018) (unpublished) (“Because the
proximate cause of H.S.’s injury was an intervening criminal act


2 Based on the Supreme Court’s decision in New Jersey Steam-Boat Co. v.
Brockett, 121 U.S. 637, 645–46 (1887), we have held that where a crewmem-
ber assaults a passenger, the Kermarec “reasonable care” standard does not
apply, and the owner of the ship is strictly and vicariously liable. See Doe v.
Celebrity Cruises, Inc., 394 F.3d 891, 908–09, 913 (11th Cir. 2004). Accord 1
Schoenbaum, Admiralty and Maritime Law, at § 5:11 (a vessel owner “is lia-
ble without negligence if the injury to a passenger is caused by the intention-
al misconduct of the crew”). Because Mr. Fuentes was assaulted by fellow
passengers, Doe is not applicable and we apply the “reasonable care” stand-
ard.
USCA11 Case: 20-14639       Date Filed: 05/03/2022     Page: 8 of 22




8                      Opinion of the Court                20-14639

by ‘a fellow passenger,’ Carnival could not be liable in negligence
unless the ‘injury by its nature could have been reasonably antici-
pated or naturally expected to occur or reasonably foreseen in
time [for it] to have prevented the injury.”); Restatement (Third)
of Torts: Physical and Emotional Harm, at § 19 (“The conduct of
a defendant can lack reasonable care insofar as it foreseeably
combines with or permits the improper conduct of the plaintiff or
a third party.”).
        Before reviewing the evidence as to notice, we address Mr.
Fuentes’ framing of the foreseeability inquiry. Mr. Fuentes argues
that the district court erred in viewing “the alleged harm” as phys-
ical altercations during the disembarkation of cruise ships. See
Appellant’s Br. at 9. As he sees things, Classica had a duty to warn
about or prevent Mr. Hadley’s “foreseeable attack” because it
knows that verbal disputes between passengers—no matter the
circumstances in which they occur—can lead to physical alterca-
tions. See id. at 9, 11, 18, 22.
       Assuming that Mr. Fuentes is correct that, as a behavioral
and social matter, verbal disagreements can turn into physical
confrontations, the foreseeability analysis that he advocates is de-
scribed at too high a level of generality and ignores too many var-
iables. Cruise ships carry hundreds (and sometimes thousands) of
passengers on each voyage, and those persons physically congre-
gate and interact with each other in countless numbers of ways
during the trip (at dinner, at poolside, at shows, at the bar, at the
casino, at the shops, at excursions, at the nightclub, etc.). Because
USCA11 Case: 20-14639        Date Filed: 05/03/2022      Page: 9 of 22




20-14639                Opinion of the Court                         9

a cruise line is not “an insurer” of its passengers’ safety, see Keefe,
867 at 1322, the foreseeability determination must have some
connection to the events that gave rise to the negligence claim.
After all, a cruise line’s duty is to protect its passengers “from a
particular injury.” Chaparro, 693 F.3d at 1336 (emphasis added).
As one district court has put it, a plaintiff in a maritime tort case
“cannot avoid summary judgment on some generalized theory of
foreseeability that is divorced from the particular events in ques-
tion.” Weiner v. Carnival Cruise Lines, 2012 WL 5199604, at *4
(S.D. Fla. Oct. 22, 2012). See also Restatement (Third) of Torts:
Physical and Emotional Harm, at § 7(a), comment j (“The extent
of foreseeable risk depends on the specific facts of the case and
cannot be usefully assessed for a category of cases.”).
       Take K.T. v. Royal Caribbean Cruises, Ltd., 931 F.3d 1041,
1043 (11th Cir. 2019), which involved a maritime negligence claim
against a cruise line by a minor who was sexually assaulted by
other passengers. In addressing the issue of notice at the motion
to dismiss stage, we focused on incidents involving the same type
of harm suffered by the plaintiff and held that the allegations in
the complaint were “enough to establish that the danger of sexual
assault in general and of sexual assault on minors in particular was
foreseeable, and indeed was known” to the cruise line. See id. at
1044.
      A similar case is Chaparro, 693 F.3d at 1335-37, where the
claim was that a cruise line failed to warn passengers of dangers at
Coki Beach in St. Thomas, one of the ship’s ports of call. Shots
USCA11 Case: 20-14639       Date Filed: 05/03/2022    Page: 10 of 22




10                     Opinion of the Court                20-14639

were fired during a gang member’s funeral, and a passenger who
was on the way back to the ship after visiting Coki Beach was
killed by gunfire. See id. at 1335. After holding that a cruise line
has a duty to warn passengers of known dangers at ports of call,
we explained that the complaint was sufficient to state a plausible
claim for negligent failure to warn because it alleged that the
cruise line generally knew of gang violence and public shootings
in St. Thomas; knew of Coki Beach’s reputation for drug sales,
theft, and gang violence; knew or should have known about the
gang member’s funeral taking place near Coki Beach; encouraged
passengers to visit Coki Beach; and failed to warn passengers of
the dangers there. See id. at 1337.
                                 B
        “Actual notice exists when the defendant knows about the
dangerous condition[.]” Newbauer v. Carnival Corp., 26 F.4th
931, 935 (11th Cir. 2022). Mr. Fuentes argues that Classica had
actual notice that Mr. Hadley was going to attack him because it
“had multiple security officers present during the several-minutes
long verbal dispute . . . but failed to timely intervene” and because
it hired a security company, G4S, to help with crowd control. See
Appellant’s Br. at 9, 13. These assertions fail for a few reasons.
       First, although the presence of a security officer (or an out-
side security company) during disembarkation connotes some
awareness of the need to maintain order, a verbal dispute does
not provide actual notice that a physical assault is to follow. See,
e.g., Amy v. Carnival Corp., 961 F.3d 1303 (11th Cir. 2020) (decid-
USCA11 Case: 20-14639       Date Filed: 05/03/2022    Page: 11 of 22




20-14639               Opinion of the Court                       11

ing whether the record contained evidence from which a reason-
able jury could conclude that Carnival knew or should have
known that children could climb or pass through the Deck 14
guard rail). Verbal disputes occur every day in various walks of
life, but thankfully they do not always lead to violent altercations.
See Restatement (Third) of Torts: Physical and Emotional Harm,
at § 19, comment f (“In many situations, the possibility of criminal
misconduct is so slight that an actor is not negligent for failing to
take the possibility into account.”).
       Second, contrary to Mr. Fuentes’ claim, the security officer
who was at Deck 5 intervened before the assault. He separated
Mr. Fuentes and Mr. Hadley, told the men to calm down, and
called for additional help. As Mr. Fuentes himself acknowledged,
he was “blind-sided” by Mr. Hadley’s punch, and the attack was a
“spur of the moment type of thing.” D.E. 48-1 at 116–121. Under
the circumstances, Classica could not have foreseen the assault on
Mr. Fuentes. See Colavito, 1981 WL 164457, at *2–*3.
       Third, there is no evidence suggesting that Classica had
reason to believe that Mr. Hadley posed a specific danger to Mr.
Fuentes or any other passenger. Neither Mr. Fuentes nor Mr.
Hadley reported their encounter at the foosball table the previous
night to Classica.
       In sum, Mr. Fuentes has not presented sufficient evidence
to create an issue of fact as to whether Classica had actual notice
that Mr. Hadley or other passengers would attack him during dis-
embarkation.
USCA11 Case: 20-14639      Date Filed: 05/03/2022     Page: 12 of 22




12                     Opinion of the Court               20-14639

                                 C
       Mr. Fuentes also contends that Classica had constructive
notice of a dangerous or risk-creating condition. Constructive no-
tice may be established through evidence of previous similar inci-
dents or the cruise line’s prior warnings regarding the specific
danger. See, e.g., Sorrels, 796 F.3d at 1288–1289 (holding that tes-
timony the ship’s employees would post a warning sign on the
pool deck after it rained was enough to create an issue of material
fact as to whether there was notice that the deck was slippery
when wet).
       The most important aspect of the summary judgment rec-
ord, in our view, is that there is not a single documented violent
altercation between passengers during disembarkation aboard the
Grand Classica or any of Classica’s other cruise ships. Indeed, the
only incident in the record of passenger-on-passenger violence
aboard any ship in the Classica fleet (under any circumstances)
involved a domestic dispute between a husband and wife inside of
a private stateroom cabin. This single incident, which is different
in kind from the assault on Mr. Fuentes, did not constitute con-
structive notice to Classica about the likelihood of physical alter-
cations during disembarkation.
        Based on the deposition testimony of Classica’s chief of se-
curity, it is reasonable to infer that some disputes had occurred on
prior voyages during disembarkation. Mr. Fuentes argues that it
is also reasonable to infer that these disputes were physical alter-
USCA11 Case: 20-14639      Date Filed: 05/03/2022    Page: 13 of 22




20-14639              Opinion of the Court                      13

cations, but the excerpt he relies on does not support that conten-
tion. Here is the excerpt:
      Q:      Is there anything that you yourself or your
      staff that you wish were done differently to prevent
      the physical assault of Mr. Fuentes?

      [...]

      THE WITNESS: It was a daily routine. And as I
      said, it is cruse ship, people are disembarking on the
      line. And when there was a small argument, the se-
      curity staff went and did what they are to do. They
      separated and removed the – they deescalated the
      matter.

D.E. 48-3 at 116. Mr. Fuentes says that the phrase “when there
was” indicates that physical altercations between passengers were
a regular occurrence. See Appellant’s Br. at 16. We disagree, for
the question posed to the chief security officer was about the at-
tack on Mr. Fuentes, and not about attacks against other passen-
gers on different occasions. And insofar as the chief security of-
ficer explained that “things happen” during disembarkation, see
D.E. 48-3 at 116, there is no indication that “things” referred to
physical violence between passengers. And no fair inference to
that effect can be drawn from that single ambiguous statement.
       Mr. Fuentes also points to prior incidents involving aggres-
sive, intoxicated male passengers on another Classica ship. See
Appellant’s Br. at 9. Those incidents, however, did not escalate
USCA11 Case: 20-14639       Date Filed: 05/03/2022    Page: 14 of 22




14                     Opinion of the Court                20-14639

into physical violence, and therefore did not provide constructive
notice.
        Mr. Fuentes cites to Carideo v. Whet Travel, Inc., 2018 WL
1461678 (S.D. Fla. March 23, 2018), which also involved an assault
by some passengers against another. In that case, the district
court ruled that the plaintiff “barely” survived a motion for sum-
mary judgment with respect to notice on his claim that the cruise
line was negligent due to a lack of preparation for, and deterrence
of, attacks in general. See id. at *8, *12. The salient facts in Car-
ideo were, however, very different: the voyage was a three-day
groove/electronic music cruise catering to 2,200 young adults;
the cruise line advertised and served large amounts of alcohol (it
had bar stations all over the ship, sold buckets of beer, and pro-
moted discounts on multiple-beer purchases); there was evidence
of five prior passenger-on-passenger assaults on the cruise line’s
ships in the previous three years; and the cruise line’s director of
security testified in another case about repeated demands for
more security officers aboard ships. See id. at *3, *7. Without
passing on the correctness of Carideo, we believe it is factually
distinguishable.
                                 D
       Mr. Fuentes contends that the district court improperly dis-
regarded certain opinions of his expert, Kim Peterson. See Appel-
lant’s Br. at 14. As relevant here, Mr. Peterson stated in his report
that Classica “failed to follow the ship’s usual and customary pro-
tocol for passenger debarkation, i.e., passengers queue-up to ap-
USCA11 Case: 20-14639         Date Filed: 05/03/2022      Page: 15 of 22




20-14639                 Opinion of the Court                          15

proach the gangway guard station via two stateroom passageways
directly outside the debarkation gangway guard station,” which
“clearly was intended to avoid the potential for a chaotic and
threatening environment.” D.E. 48-9 at 8. 3
        Whatever its merit, this opinion by Mr. Petersen did not
address the issue of notice, which as Mr. Fuentes acknowledges is
the critical question on appeal. It went, instead, to whether Clas-
sica was actively negligent—and created a dangerous condition—
by failing to follow its own disembarkation procedures (a theory
Mr. Fuentes has not pursued on appeal). To the extent that the
district court may have erred by dismissing or ignoring Mr. Pe-
tersen’s opinion, any such error was harmless. Cf. Colan v. Mesa
Petroleum Co., 951 F.2d 1512, 1518 (9th Cir. 1991) (“Because our
review is independent, any error committed by the district court
in weighing the evidence, discerning inferences from disputed
facts, and in determining credibility . . . was harmless.”).
                                   III
       Mr. Fuentes asserts that Grant Plummer, Classica’s corpo-
rate representative, was not adequately prepared for his Rule
30(b)(6) deposition on two topics—prior incidents of “aggressive
behavior” on ships in Classica’s fleet over the past three years, and
how many security officers were present on Deck 5 when the as-

3 Mr. Peterson’s opinion does not appear to take into account that Customs
and Border Protection stopped the disembarkation process on the morning
of the incident, causing Deck 5 to become crowded. See D.E. 48-3 at 81.
USCA11 Case: 20-14639       Date Filed: 05/03/2022    Page: 16 of 22




16                     Opinion of the Court                20-14639

sault occurred. He argues that the magistrate judge and the dis-
trict court erred in denying his motion for sanctions, which re-
quested attorney’s fees and sought to bind Classica to the answers
given by Mr. Plummer during his deposition. He adds that, to
make matters worse, after the Rule 30(b)(6) deposition Classica
provided a security log indicating that multiple security officers
were present, and Mr. Plummer submitted a declaration address-
ing whether there had been any incidents of passenger-on-
passenger violence on Classica’s ships. The district court, he says,
considered these submissions in its summary judgment order.
See Appellant’s Br. at 19-26.
                                 A
       We review a district court’s order denying a motion for
sanctions for abuse of discretion. See Beck v. Prupis, 162 F.3d
1090, 1100 (11th Cir. 1998). This standard gives the district court
a “range of choice . . . so long as that choice does not constitute a
clear error of judgment.” United States v. Frazier, 387 F.3d 1244,
1259 (11th Cir. 2004) (en banc) (internal quotation marks and cita-
tion omitted). In other words, a district court has “broad, yet not
unbridled, discretion” in deciding whether to impose evidentiary
sanctions. Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d
1297, 1305 (11th Cir. 1991) (internal quotation Marks omitted).
       Rule 30(b)(6) allows a party to depose a corporation. The
rule requires that party, “[i]n its notice or subpoena[,]” to “de-
scribe with reasonable particularity the matters for examination.”
Fed. R. Civ. P. 30(b)(6). Once properly noticed, the corporation
USCA11 Case: 20-14639       Date Filed: 05/03/2022    Page: 17 of 22




20-14639               Opinion of the Court                       17

must designate a person (or persons) “who consent to testify on
its behalf” and “may set out the matters on which each person
will testify.” Id. During the deposition, the designee is required
to “testify about information known or reasonably available to
the [corporation].” Id.
        The corporation's duty to prepare a Rule 30(b)(6) witness
extends, “beyond matters personally known to [the] designee,” to
all information reasonably available to the corporation, “whether
from documents, past employees, or other sources.” Brazos Riv-
er Auth. v. GE Ionics, Inc., 469 F.3d 416, 433 (5th Cir. 2006); Kar-
tagener v. Carnival Corp., 380 F. Supp. 3d 1290, 1294 (S.D. Fla.
2019). If the designee is not able to answer questions regarding
the subject matter he was designated to testify about, the corpora-
tion has failed to satisfy its obligation to prepare the designee and
may be subject to sanctions. See Black Horse Lane Ass’n, L.P. v.
Dow Chem. Corp., 228 F.3d 275, 304 (3d Cir. 2000).
       But a Rule 30(b)(6) deposition is not a memory test, and
“[a]bsolute perfection is not required of a . . . witness.” QBE Ins.
Corp. v. Jorda Enters., Inc., 277 F.R.D. 676, 691 (S.D. Fla. 2012).
Accordingly, the “fact that a designee could not answer every
question on a certain topic does not necessarily mean that the
corporation failed to comply with its obligation[s].” Id. See also
Dapron v. Spire, Inc., 329 F.R.D. 223, 227 (E.D. Mo. 2019) (ex-
plaining that a “deposing party may not demand that a corporate
designee be prepared to speak with encyclopedic authority”).
USCA11 Case: 20-14639       Date Filed: 05/03/2022    Page: 18 of 22




18                     Opinion of the Court               20-14639

                                 B
       We start with Mr. Plummer’s testimony about how many
security officers were at Deck 5 when Mr. Fuentes was assaulted.
The district court, by affirming the magistrate judge’s order deny-
ing sanctions, essentially concluded that Mr. Plummer’s testimo-
ny, though imprecise, was not so inconsistent with the incident
log discovered and produced after his deposition that it rose to the
level of sanctionable failure to prepare under Rule 30(b)(6). See
D.E. 74 at 11; D.E. 88 at 2.
      Mr. Fuentes argues that Mr. Plummer was not adequately
prepared because he answered that Classica was “unaware”
whether any of its security officers were present when the heated
verbal exchange with Mr. Hadley began. See Appellant’s Br. at
22. But the deposition transcript tells a different story:
      Q:      So[,] the incident report indicates that there
              was no employee present in the area attempt-
              ing to defuse the situation.

      A:      What I remember is that security got in-
              volved.

      Q:      Okay.

      A:      Security was there[,] and they tried to get in-
              volved, and then they had to contact the – the
              police, shoreside authorities to come on.

      [...]
USCA11 Case: 20-14639      Date Filed: 05/03/2022   Page: 19 of 22




20-14639              Opinion of the Court                     19

      Q:     -- do you even know in this lobby where peo-
             ple congregate whether or not there was [sic]
             even employees in the area?

      A:     As I’ve already stated, there were multiple
             employees in the area.

      Q:     How do you know that?

      A:     How I know that [sic], because we have a
             whole process that we follow.

      Q:     How do you know the process was being fol-
             lowed?

      A:     We have reports of the crew members that it
             was being followed.

D.E. 48-5 at 40–42.
       Mr. Plummer’s statements do not differ substantively from
the account that appears in the incident report produced by Clas-
sica after the Rule 30(b)(6) deposition. In that report, Mr. Azzad
Alam—the security officer who initially intervened in the scuf-
fle—wrote that Mr. Fuentes and Mr. Hadley “were using abusive
language, [and] before the matter get heat up [sic] [he] inter-
vene[d] and tr[ied] to separate [them.]” D.E. 43-1. Mr. Azzad
Alam also wrote that he called for the chief of security to assist
him and that “he arrived [on] the scene immediately and tr[ied] to
pacify the guest, but . . . Mr. Hadley . . . gave a punch [sic] to
guest . . . Mr. Fuentes[.]” Id. Mr. Plummer’s statements on Clas-
USCA11 Case: 20-14639       Date Filed: 05/03/2022    Page: 20 of 22




20                     Opinion of the Court                20-14639

sica’s behalf, however sparse, do not contradict this telling. At the
very least, there was no abuse of discretion in ruling that Mr.
Plummer’s testimony on this point was not sanctionable failure
under Rule 30(b)(6).
                                 C
       That leaves Mr. Plummer’s testimony about eight prior in-
cidents of “aggressive behavior” on Classica’s ships. Mr. Plum-
mer said that he had no knowledge as to seven of those incidents
involving passengers on other Classica ships, and Mr. Fuentes fo-
cuses on his lack of information about an incident on May 11,
2018. This incident, according to Mr. Plummer’s subsequent dec-
laration, involved the domestic dispute between a husband and
wife in their stateroom that turned into a physical altercation.
See D.E. 36-2 at 2.
       The district court, again affirming the magistrate judge’s
order, concluded that Mr. Plummer’s testimony, when viewed in
the context of the extensive deposition as a whole, was a lapse of
preparation that did not rise to the level of sanctionable conduct.
See D.E. 74 at 10; D.E. 88 at 2. Again, we perceive no abuse of
discretion.
       As the magistrate judge explained, Mr. Plummer’s inability
to answer questions regarding an exhibit listing prior incidents of
“aggressive behavior” on Classica ships was not sanctionable be-
cause Mr. Fuentes only listed “prior physical assaults” as an area
of inquiry on the notice of deposition. See King v. Pratt & Whit-
USCA11 Case: 20-14639       Date Filed: 05/03/2022    Page: 21 of 22




20-14639               Opinion of the Court                       21

ney, 161 F.R.D. 475, 476 (S.D. Fla. 1995) (holding that a corporate
designee is not obligated to answer questions outside of the scope
of noticed areas of examination), aff’d sub nom., King v. Pratt &
Whitney, 213 F.3d 646 (11th Cir. 2000). The incidents listed on
the exhibit, except the one discussed below, involved conflicts
that did not rise to the level of physical assaults.
        With respect to the sole incident listed in the exhibit that
involved a “physical assault”—the domestic dispute between a
husband and wife in their stateroom—Mr. Plummer did not
know the details during his deposition and only provided specifics
in his subsequent declaration. The magistrate judge and the dis-
trict court could have sanctioned Classica for that failure, but un-
der the abuse of discretion standard, their refusal to do so does
not constitute reversible error. Cf. Lebron v. Royal Caribbean
Cruises, Ltd., 2018 WL 4258269, at *9 (S.D. Fla. Sept. 6, 2018)
(“[T]he occasional ‘I don’t know’ in the context of [a] massively
broad deposition does not itself reveal a Rule 30(b)(6) violation, if
the witness otherwise took reasonable steps to prepare.”).
       As one leading treatise has put it, disputes about compli-
ance with Rule 30(b)(6) are seldom clear cut: “More often, there is
considerable room for disagreement about whether [Rule
30(b)(6)’s] requirements have been satisfied, and what remedy
should be employed if they have not been satisfied.” 8A Charles
Alan Wright, Arthur R. Miller & Richard Marcus, Federal Practice
and Procedure § 2103 (3d ed. & April 2021 update). That is the
case here. The range of choice afforded by the abuse of discretion
USCA11 Case: 20-14639            Date Filed: 05/03/2022         Page: 22 of 22




22                         Opinion of the Court                       20-14639

standard calls for affirmance of the denial of Mr. Fuentes’ motion
for sanctions. 4
                                       V
       We affirm the grant of summary judgment in favor of Clas-
sica and the denial of Mr. Fuentes’ motion for sanctions.
        AFFIRMED.




4 As noted, Mr. Fuentes takes issue with the fact that Classica filed a post-
deposition declaration by Mr. Plummer in support of its motion for sum-
mary judgment. In that declaration, as set out in the text, Mr. Plummer pro-
vided details concerning the physical altercation that he could not recall dur-
ing the deposition (the one between the husband and wife). The magistrate
judge correctly observed, however, that nothing in the record suggests that
Mr. Plummer’s declaration regarding the details of that incident is inaccu-
rate. If Mr. Fuentes doubted the veracity of Mr. Plummer’s declaration, or
felt prejudiced by it, he was not without recourse. He could have sought
permission to redepose Mr. Plummer or another Classica designee as to that
incident under Rule 30(b)(6), maybe even at Classica’s expense, and that
remedy would have been appropriate under the circumstances. He also
could have moved to strike the declaration as improper. But he did not seek
either option, and as a result, it was permissible for the district court to rely
on the declaration in its order granting summary judgment.